           Case 1:21-cv-02494-LTS Document 5 Filed 08/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VIKRAM DATTA,

                                 Plaintiff,
                                                                 1:21-CV-2494 (LTS)
                     -against-
                                                                 CIVIL JUDGMENT
 DEA AGENTS, et al.,

                                 Defendants.

       Pursuant to the order issued August 2, 2021, transferring some of Plaintiff’s claims and

dismissing the remaining claims,

       IT IS ORDERED, ADJUDGED AND DECREED that the Court dismisses all of

Plaintiff’s claims, with the exception of those claims that the Court transfers, under the doctrines

of sovereign immunity, judicial immunity, prosecutorial immunity, and for failure to state a claim

on which relief may be granted. The Court transfers that portion of the complaint that is a second

or successive motion under 28 U.S.C. § 2255 to the United States Court of Appeals for the

Second Circuit.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       Because Plaintiff makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.
          Case 1:21-cv-02494-LTS Document 5 Filed 08/02/21 Page 2 of 2




       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    August 2, 2021
           New York, New York

                                                 /s/ Laura Taylor Swain
                                                       LAURA TAYLOR SWAIN
                                                   Chief United States District Judge




                                            2
